     Case 6:20-cv-00196-NAM-ATB Document 71 Filed 04/19/21 Page 1 of 11




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_________________________________________________

VICTOR PERKINS,

                                     Plaintiff,

v.                                                             6:20-CV-0196 (NAM/ATB)

ROME MEMORIAL HOSPITAL, and
DOCTOR MITCHELL R. RUBINOVICH,

                              Defendants.
_________________________________________________

APPEARANCES:

Victor Perkins,
Catholic Charities
1355 New York Avenue NE
Washington, DC 20002
Plaintiff Pro Se

Andrew R. Borelli, Esq.
Gale Gale & Hunt, LLC
P.O. Box 6527
Syracuse, NY 13217
Attorneys for Defendant Rome Memorial Hospital

Kostas D. Leris, Esq.
Office of the Attorney General of the State of New York
The Capitol, Albany, NY 12224
Attorneys for Defendant R. Mitchell Rubinovich, M.D.

Hon. Norman A. Mordue, Senior United States District Court Judge:

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Victor Perkins brings this action against Defendants under 42 U.S.C. § 1983 and

New York State law alleging claims related to a medical procedure at Rome Memorial Hospital

on November 16, 2009. (Dkt. No. 47). Defendants Rome Memorial Hospital and Robert


                                                  1
       Case 6:20-cv-00196-NAM-ATB Document 71 Filed 04/19/21 Page 2 of 11




Mitchell Rubinovich, M.D. (“Dr. Rubinovich”) now move to dismiss the Amended Complaint.

(Dkt. Nos. 55, 58). Plaintiff seeks an Order denying Defendants’ motions. (Dkt. No. 63).

II.     HISTORY

        Plaintiff commenced this action on February 24, 2020, and in April of that year

Defendants moved for judgment on the pleadings. (Dkt. Nos. 16, 18). In a decision dated

November 5, 2020, the Court granted Defendants’ motions, finding that Plaintiff’s claims were

untimely and failed to state a claim for which relief could be granted. (Dkt. No. 46). However,

in light of Plaintiff’s pro se status, the Court dismissed the Complaint without prejudice and

granted leave to amend. (Id.).

III.    BACKGROUND

        In the Amended Complaint, Plaintiff alleges that over the course of a decade, Rome

Memorial Hospital and Dr. Rubinovich denied him “the right to know or have reasons to know

of the harm caused to him” by “falsifying the diagnosis, treatment, and prognosis of [his]

injuries.” (Dkt. No. 47, p. 2). First, Plaintiff alleges that he was injured during an assault at

Great Meadow Correctional Facility on November 7, 2009. (Id., p. 3). On November 16, 2009,

Plaintiff was taken to Rome Memorial Hospital and operated on by Dr. Rubinovich, who

allegedly “performed ankle replacement surgery on the plaintiff’s lower left extremity.” (Id.).

According to the Operative Report, Dr. Rubinovich performed an “open reduction and internal

fixation” wherein the “medial malleolus was reduced anatomically, was helped provisional with

two K-wires and then two 4-0 cannulated screws were drilled across using washers to compress

the fracture site.” (Dkt. No. 47-1, p. 1). Plaintiff alleges that this account is false, and that his

“medial malleolus bone was removed” and the hardware placed in his ankle consisted of two

screws, two washers, a plate, and pins. (Dkt. No. 47, p. 3). In addition to the Operative Report,



                                                   2
      Case 6:20-cv-00196-NAM-ATB Document 71 Filed 04/19/21 Page 3 of 11




Plaintiff also attached to the Amended Complaint: nurse’s notes, x-rays, photographs of his

foot/ankle, requests for medical records, and correspondence regarding his prison grievances.

(Dkt. No. 47-1, pp. 3–24).

       Plaintiff alleges that on December 24, 2009, he saw Dr. Rubinovich again for removal of

his cast. (Dkt. No. 47, p. 3). Plaintiff alleges that Dr. Rubinovich informed him that “screws,

washers, plate, and pins” had been placed in Plaintiff’s ankle. (Id.). Plaintiff claims that he

asked Dr. Rubinovich where the screws were located, and Dr. Rubinovich “indicat[ed] the

screws were placed in his talus bone.” (Id.). Next, Plaintiff alleges that on September 14, 2010,

he was seen by an orthopedist who showed him a “false image of his ankle.” (Id.). Plaintiff

alleges that the orthopedist reviewed Plaintiff’s operative report and confirmed that the screws

were placed in Plaintiff’s talus bone, “not his medial malleolus as false shown in x-ray and

falsely mentioned in medical records.” (Id.). Plaintiff alleges that on December 10, 2010, he

saw another doctor at Elmira Correctional Facility, who confirmed that his medial malleolus

bone was surgically removed on November 16, 2009. (Id.).

       On September 23, 2012, Plaintiff submitted a grievance to his facility regarding allegedly

“false medical records” which did not disclose all the hardware that had been placed in his ankle.

(Dkt. No. 47-1, p. 13). Plaintiff alleges that as of October 13, 2012, he “discovered in push

down on what appeared to be his medial malleolus bone . . . that he suffered injuries other than

described in the operative report.” (Dkt. No. 47, p. 4). On October 16, 2012, Plaintiff alleges

that he submitted a grievance to his facility regarding the discovery of his injuries, and that he

received “false” medical records in response, which inaccurately described the hardware in his

ankle. (Id.). Specifically, the grievance stated that Plaintiff had come to the conclusion that his

“medial malleolus bone was surgically removed.” (Dkt. No. 47-1, p. 10). Plaintiff complained



                                                  3
      Case 6:20-cv-00196-NAM-ATB Document 71 Filed 04/19/21 Page 4 of 11




that “for three years I’ve been told through medical reports and show[n] through x-rays that my

medial malleolus is still in my ankle when it has been removed.” (Id.).

        Next, Plaintiff alleges that on April 25, 2016, he wrote to Rome Memorial Hospital and

in response, the hospital “continued in denying [him] the right to know of injuries in sending a

CD Disc as of 5/12/16 that contained a false misrepresentation of the injuries he suffered on

11/7/2009.” (Dkt. No. 47, p. 4). Plaintiff alleges that on October 20, 2017, an x-ray was taken

at Highland Hospital which “was no different from the false image the defendant(s) have

displayed and administered plaintiff from 2009 to 2020.” (Id.). Plaintiff also claims that on

May 18, 2018, an x-ray was taken at Strong Memorial Hospital, which again showed a “false

image of his injuries.” (Id.). Plaintiff alleges that on May 6, 2020, another x-ray was taken at

George Washington University Hospital, which showed a “false image of his injuries.” (Id.).

IV.    STANDARD OF REVIEW

       To survive a motion to dismiss, “a complaint must provide ‘enough facts to state a claim

to relief that is plausible on its face.’” Mayor & City Council of Balt. v. Citigroup, Inc., 709

F.3d 129, 135 (2d Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The plaintiff must provide factual allegations sufficient “to raise a right to relief above the

speculative level.” Id. (quoting Twombly, 550 U.S. at 555). The Court must accept as true all

factual allegations in the complaint and draw all reasonable inferences in the plaintiff’s favor.

See E.E.O.C. v. Port Auth. of N.Y. & N.J., 768 F.3d 247, 253 (2d Cir. 2014) (citing ATSI

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)). The Court’s review is

limited to “the facts as asserted within the four corners of the complaint, the documents attached

to the complaint as exhibits, and any documents incorporated in the complaint by reference.”

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007).



                                                  4
      Case 6:20-cv-00196-NAM-ATB Document 71 Filed 04/19/21 Page 5 of 11




V.     DISCUSSION

       Plaintiff alleges a Section 1983 claim for violation of his constitutional rights via theories

of deliberate indifference and due process, as well as state law tort claims for fraud, negligence,

and intentional infliction of emotional distress. (Dkt. No. 47). In moving to dismiss, Defendants

argue that: 1) Plaintiff’s claims are time-barred; and 2) Plaintiff has failed to state a claim upon

which relief can be granted. (Dkt. No. 55-2; Dkt. No. 58-1).

               1) Statute of Limitations

       The limitations period for a Section 1983 action in New York State is three years from

the date of accrual. See Pearl v. City of Long Beach, 296 F.3d 76, 79 (2d Cir. 2002). Federal

law determines when a Section 1983 cause of action accrues. See id. at 80. Ordinarily, the date

of accrual is when the plaintiff knew or had reason to know of his injury. See Keating v. Carey,

706 F.3d 377, 382 (2d Cir. 1983).

       In some cases, late-filed claims may nonetheless proceed based on equitable tolling,

which applies in rare and exceptional circumstances in which “a plaintiff has been prevented in

some extraordinary way from exercising his rights.” Pearl, 296 F.3d at 85 (internal quotation

marks omitted). “One such exceptional circumstance occurs when the plaintiff was unaware of

his or her cause of action due to misleading conduct of the defendant.” Zerilli-Edelglass v. N.Y.

City Transit Auth., 333 F.3d 74, 80 (2d Cir. 2003), as amended (July 29, 2003). Another

exception to the general rule is the continuing wrong doctrine, which means that “certain wrongs

are considered to be continuing wrongs, and the statute of limitations, therefore, runs from the

commission of the last wrongful act.” Leonhard v. United States, 633 F.2d 599, 613 (2d Cir.

1980) (citation omitted).




                                                  5
      Case 6:20-cv-00196-NAM-ATB Document 71 Filed 04/19/21 Page 6 of 11




        Here, Plaintiff’s claims arise from an alleged injury over ten years ago—the ankle

surgery performed by Dr. Rubinovich at Rome Memorial Hospital on November 16, 2009.

(Dkt. No. 47). The question is thus when Plaintiff knew or had reason to know about the alleged

injury, i.e. that his “medial malleolus bone was removed” and screws and a plate were affixed to

his talus bone. (Id.). Although Plaintiff claims that Defendants have continued to misinform

him of the diagnosis, treatment, and prognosis of his injuries, his allegations show that he was

aware of the nature of his injury as early as December 24, 2009, when Dr. Rubinovich informed

him that “screws, washers, plate, and pins” had been placed in his ankle and Dr. Rubinovich

“indicat[ed] the screws were placed in his talus bone.” (Dkt. No. 47, p. 3). Plaintiff further

alleges that, on September 14, 2010, an orthopedist told him that screws had been placed in his

talus bone, not the medial malleolus bone. (Id.). And Plaintiff filed two prison grievances in

2012 which claimed that he received “false medical records” relating to his surgery, and that his

“medial malleolus bone was surgically removed.” (Dkt. No. 47-1, pp. 10, 13).

        Based on these facts, Plaintiff’s Section 1983 claim would be untimely because he

commenced this action on February 24, 2020, nearly ten years after discovering his injury and

well beyond the three-year statute of limitations. Plaintiff argues that he “unaware of his injury,

due to the state and defendant(s) on record denying him the full extent or severity of his

injuries.” (Dkt. No. 63-1, p. 9). But Plaintiff admits that he was informed in 2009 and 2010 that

his medial malleolus bone was removed, and that hardware was placed in his ankle. (Id.). And

Plaintiff displayed that knowledge in 2012 by filing grievances about “false medical records.”

Based on Plaintiff’s allegations, there is no factual basis to find that, until the last few years,

Defendants prevented Plaintiff from discovering the basis for his claims. Indeed, Plaintiff does

not allege that Defendants were involved in the “false” x-rays taken in 2017, 2018, and 2020.



                                                   6
      Case 6:20-cv-00196-NAM-ATB Document 71 Filed 04/19/21 Page 7 of 11




(Dkt. No. 47, p. 4). Thus, equitable tolling cannot save Plaintiff’s Section 1983 claim. See

Gustafson v. Bell A. Corp., 171 F. Supp. 2d 311, 323 (S.D.N.Y. 2001) (finding that equitable

tolling did not apply where the plaintiff “knew the facts that would comprise a cause of action”)

(emphasis in original).

       As to the continuing wrong doctrine, Plaintiff alleges that the statute of limitations

should be “tolled to the last date on which a wrongful act is committed.” (Dkt. No. 47, p. 5; Dkt.

No. 63-1, p. 10). Plaintiff alleges that a wrongful act was committed as recently as May 6, 2020,

when an x-ray taken at George Washington University Hospital also showed a “false image of

his injuries.” (Id.). However, that alleged wrong was not committed by Defendants. The last

alleged wrong attributed to Defendants in the Amended Complaint is when, on May 12, 2016,

Rome Memorial Hospital sent Plaintiff a CD that “contained a false misrepresentation of the

injuries he suffered on 11/7/2009.” (Id., p. 4). Using this date, Plaintiff’s Section 1983 claim

(commenced February 24, 2020) would still fall outside the three-year time limit.

       In sum, even assuming that Plaintiff’s allegations are true, he has not provided a factual

basis that can save his claim using the continuing wrong doctrine. Thus, his Section 1983 claim

is untimely and must be dismissed. See Shomo v. City of New York, 579 F.3d 176, 182 (2d Cir.

2009) (affirming the district court’s finding that the continuing violation doctrine did not apply

to the plaintiff’s claims because the plaintiff “did not allege any specific acts of deliberate

indifference within the three-year period prior to the filing of the complaint”).

       Plaintiff’s state law claims must be dismissed for the same reason. In general, the

statutes of limitations under New York State law for fraud, negligence, and intentional infliction

of emotional distress are respectively two years, two years and six months, and one year from

the date of discovery. (See Dkt. No. 16-15, pp. 20–26) (citing relevant New York State law).



                                                  7
      Case 6:20-cv-00196-NAM-ATB Document 71 Filed 04/19/21 Page 8 of 11




Because Plaintiff has not alleged any factual basis for triggering the statute of limitations within

these time periods (as opposed to December 2009, September 2010, or at the latest May 2016),

his state law claims are time-barred.

                2) Section 1983 Claim

        Further, Defendants argue that even if Plaintiff’s Section 1983 claim is not time-barred,

he has failed to state a claim upon which relief can be granted. Specifically, Defendants contend

that Plaintiff has not alleged any facts to plausibly infer that they acted under color of state law,

in as much as Rome Memorial Hospital is a private entity (with Dr. Rubinovich in its employ),

which merely provided Plaintiff with medical treatment. (See Dkt. No. 55-2, p. 15).

        In general, “to state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” W. v. Atkins, 487 U.S.

42, 48 (1988). “The traditional definition of acting under color of state law requires that the

defendant in a § 1983 action have exercised power possessed by virtue of state law and made

possible only because the wrongdoer is clothed with the authority of state law.” Id. (quotation

and citation omitted). “Private parties are not proper defendants in a Section 1983 action unless

the private parties were acting under color of state law.” Jae Soog Lee v. L. Office of Kim &

Bae, PC, 530 F. App’x 9, at *9 (2d Cir. 2013). “A private actor acts under color of state law

when the private actor is a willful participant in joint activity with the State or its agents.”

Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 324 (2d Cir. 2002).

        Here, Plaintiff alleges a Section 1983 claim for deliberate indifference and due process,

all relating to the surgery in November 2009 and follow-up treatment by Rome Memorial

Hospital and Dr. Rubinovich. (Dkt. No. 47). The Court previously noted that “in order to plead



                                                   8
      Case 6:20-cv-00196-NAM-ATB Document 71 Filed 04/19/21 Page 9 of 11




a plausible Section 1983 claim against the Defendants, Plaintiff must specifically identify a

relationship between them and a state actor.” (Dkt. No. 46, p. 10). The Court found that

“[b]ecause Plaintiff has not pled specific facts to plausibly link Defendants to a state actor via

joint activity, conspiracy, or any other theory, his Section 1983 claim must be dismissed.” (Id.).

Although the Court granted Plaintiff the opportunity to bolster his allegations, the Amended

Complaint suffers from the same defect.

       Plaintiff’s opposition papers state that Defendants’ actions “were at the state’s direct

benefit and at their specific behest.” (Dkt. No. 63-1, p. 11). Plaintiff adds that Defendants were

under contract to provide services to prison inmates. (Id.). But even if these allegations were

properly pled, Plaintiff’s claim would fall short. Plaintiff’s theory appears to be that Defendants

conspired with Great Meadow Correctional Facility to deprive him of his constitutional rights.

To plead this sort of claim, he must allege: “(1) an agreement between a state actor and a private

party; (2) to act in concert to inflict an unconstitutional injury; and (3) an overt act done in

furtherance of that goal causing damages.” Ciambriello, 292 F.3d at 324–25. Similarly, a

Section 1983 claim asserting joint activity must allege “specific facts tending to show agreement

and concerted action.” Stewart v. Victoria’s Secret Stores, LLC, 851 F. Supp. 2d 442, 445

(E.D.N.Y. 2012) (citation omitted). Here, Plaintiff’s conclusory allegations do not suggest any

agreement between Defendants and Great Meadow Correctional Facility, beyond a simple

contract to provide medical services. There are no alleged facts to plausibly infer a coordinated

plan to deprive Plaintiff of his rights. Indeed, Plaintiff’s allegations amount to pure speculation

about a wide-ranging, decade-long conspiracy, which apparently also includes four non-

defendant hospitals. (See Dkt. No. 47, p. 4).




                                                   9
       Case 6:20-cv-00196-NAM-ATB Document 71 Filed 04/19/21 Page 10 of 11




        As the Court has observed, “the gist of Plaintiff’s case is a garden variety state law

medical malpractice claim, one which has no business in federal court.” (Dkt. No. 46, p. 9).

Nothing in the Amended Complaint indicates otherwise. Accordingly, Plaintiff’s Section 1983

claim is subject to dismissal for this reason as well. See also McGugan v. Aldana-Bernier, 752

F.3d 224, 230–31 (2d Cir. 2014) (affirming dismissal of the plaintiff’s Section 1983 claim

against private hospital absent allegations of state action); Ciambriello, 292 F.3d at 324 (“A

merely conclusory allegation that a private entity acted in concert with a state actor does not

suffice to state a § 1983 claim against the private entity.”).

VI.     LEAVE TO AMEND

        Finally, Rule 15(a)(2) of the Federal Rules of Civil Procedure instructs that courts should

freely give leave to amend “when justice so requires.” Fed. R. Civ. P. 15(a)(2). However, the

Court has already granted Plaintiff leave to amend once, directing that he must provide

additional factual, non-conclusory allegations to state a timely claim and raise a right to relief

above the speculative level. Plaintiff has failed to do so. Therefore, the Court concludes that

permitting further amendment would be futile.

VII.    CONCLUSION

        For these reasons, it is

        ORDERED that Defendant Rome Memorial Hospital’s Motion to Dismiss (Dkt. No. 55)

is GRANTED; and it is further

        ORDERED that Defendant Dr. Rubinovich’s Motion to Dismiss (Dkt. No. 58) is

GRANTED; and it is further

        ORDERED that Plaintiff’s Request for an Order Denying Defendants’ Motions (Dkt.

No. 63) is DENIED; and it is further



                                                  10
     Case 6:20-cv-00196-NAM-ATB Document 71 Filed 04/19/21 Page 11 of 11




       ORDERED that Plaintiff’s Amended Complaint (Dkt. No. 47) is DISMISSED with

prejudice; and it is further

       ORDERED that the Clerk provide a copy of this Memorandum-Decision and Order to

the parties in accordance with the Local Rules of the Northern District of New York.

       IT IS SO ORDERED.

       April 19, 2021
       Syracuse, New York




                                              11
